DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuhei (JP 2015/090783) in view of Mori (JP H11308741).

In regards to claim 1,  Shuhei  teaches a fixing method of a wire harness (wire group (3)) comprising: forming a wire harness structure (figure 5) by covering a wire harness (wire group (3)) with a sheet material (5) in which a adhesive (adhesive portion (11)) is coated on one surface including a required portion (portion between the sheet (5) and the vehicle side (1)) so as to fix the wire harness to the sheet material (5); spreading the formed wire harness structure on a roof liner ((1), a roof harness wired to a ( ceiling lining material, claim 4; see also paragraph [0015], [0018]); and fixing the wire harness structure to the roof liner with the thermoplastic adhesive by pressurizing the required portion warmed (pressed and heat welded, paragraphs [0027]- [0028]) .

Shuhei does not explicitly teach the adhesive is of a thermoplastic material.

Mori teaches an adhesive being made of a thermoplastic material (abstract).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the adhesive material of Shuhei of a thermoplastic material as taught by Mori, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Mori also teaches Since the wires harness is fixed by the thermoplastic adhesive, the workability of the wiring can be improved, and the wiring of the wires can be automated. Therefore, the electric wire can be routed without forming a cut in the base material and securely fixed to the base material, and another member such as a clamp for fixing the electric wire is not required; paragraph [0030]).

In regards to claim 2,  Shuhei  in combination with Mori teaches the fixing method of the wire harness according to claim 1, wherein the required portion (portion between the sheet (5) and the vehicle side (1)) is pressurized by a pressurizing member (ultrasonic welding tool (20) in a state that the required portion (portion between the sheet (5) and the vehicle side (1)) is warmed to generate adhesiveness of the thermoplastic (Mori, abstract) adhesive (by heat welding by ultrasonic waves, paragraph [0028]; figure 5c).

In regards to claim 3, Shuhei in combination with Mori teaches the fixing method of the wire harness according to claim 1, wherein the pressurizing member can also be heated, and the required portion (portion between the sheet (5) and the vehicle side (1)) is pressurized while being warmed by the pressurizing member (via welding tool (20) by heat welding by ultrasonic waves, paragraph [0028]; figure 5c).

Allowable Subject Matter

Claim 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “the wire harness  is covered by being sandwiched between two sheets of the sheet material.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant's arguments filed August 10, 2022, In regards to claim 1, has been fully considered but they are not persuasive.
The applicant argues:

the rejection itself proposes that the combination would result in a different functions and structures between the references, and therefore from ones of the references to the pending claims, by at least its alleged "without forming a cut in the base material... and another member such as a clamp for fixing the electric wire is not required" noted at page 4 of the rejection. 
As such, the rejection is improper under the scope of "design choice" as clarified by In re Gal.

The combination is non-obvious as the references do not disclose or reasonably suggest that the combination would be advantageous… Mori does not refer to any improvement as compared to Shuhei which already seems to include the purported improvements of Mori paragraph [0030].

In response to argument A, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to argument B, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the adhesive material of Shuhei of a thermoplastic material as taught by Mori. Mori also teaches Since the wires harness is fixed by the thermoplastic adhesive, the workability of the wiring can be improved, and the wiring of the wires can be automated. Therefore, the electric wire can be routed without forming a cut in the base material and securely fixed to the base material, and another member such as a clamp for fixing the electric wire is not required; paragraph [0030]).
Therefore, the 35 USC 103 rejection is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848